Exhibit 10.1

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT is dated October 11, 2018
(the “Third Amendment”), and is by and between Byline Bancorp, Inc., a Delaware
corporation, successor by merger to Byline Bancorp, Inc, an Illinois corporation
(“Borrower”), with offices at 180 N. LaSalle Street, 3rd Floor, Chicago,
IL  60601, and CIBC Bank USA, formerly known as The PrivateBank  and Trust
Company, an Illinois chartered bank (together with successors and assigns, the
“Lender”), with offices at 120 S. LaSalle Street, Chicago, IL  60603, as further
identified below.

 

RECITALS:


A. The Borrower and the Lender have heretofore executed a Revolving Credit
Agreement dated October 13, 2016, as amended by First Amendment thereto
effective April 13, 2017, and as amended by Second Amendment thereto effective
October 12, 2017 (collectively, the “Loan Agreement”), which may be further
amended from time to time, and the Borrower (and if applicable, certain third
parties) have executed a Negative Pledge Agreement dated October 11, 2018 (the
“Negative Pledge Agreement”), a Third Amended Revolving Note dated October 11,
2018 (the “Third Amended Note”), and such other documents which may or may not
be identified in the Agreement and certain other related documents
(collectively, together with the Loan Agreement, the “Loan Documents”), setting
forth the terms and conditions upon which the Borrower may obtain loans from
time to time up to the original maximum amount stated therein, as may be amended
from time to time.


B.  The Borrower has requested and the Lender has agreed to increase the
Revolving Loan Commitment to $10,000,000.00 and extend the maturity date and
make certain other modifications to the Loan Agreement and Loan Documents as
described below, including releasing the previously executed Stock Pledge
Agreement dated October 13, 2016, together with First Amendment thereto dated
April 13, 2017, and Second Amendment thereto dated October 12, 2017
(collectively, the “Stock Pledge Agreement”).


C.  The Lender has agreed to such modifications, but only on the terms and
conditions outlined in this Third Amendment.

 

1.(a) Section 1.1, Definitions, of the Loan Agreement is hereby amended by
deleting the Collateral, Collateral Documents, Material Adverse Effect, Pledge
Agreement, Pledged Stock, Revolving Loan Commitment and Revolving Loan Maturity
Date definition thereof and replacing it as follows and also adding definitions
for Ancillary Documents, Negative Pledge Agreement, Stock and Unused Commitment
Fee as follows:

 

“Ancillary Documents means the Negative Pledge Agreement and such other
certificates, documents, and instruments entered into or delivered in connection
with or relating to this Agreement.”

“Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of Borrower to perform any of the Obligations
under any Loan Document or (c) a material adverse effect under the Ancillary
Documents or upon the legality, validity, binding effect or enforceability
against Borrower of any Loan Document.”

 

 

 

 

--------------------------------------------------------------------------------

 

“Negative Pledge Agreement means the Negative Pledge Agreement dated as of the
Closing Date between Borrower and Lender (as amended, restated, supplemented or
modified from time to time), pursuant to which the Stock cannot be pledged.”

 

“Revolving Loan Commitment means Ten Million and 00/100ths Dollars
($10,000,000.00), as shall or may be reduced from time to time pursuant to
Section 4.1 and Section 4.2 hereto.”

 

“Revolving Loan Maturity Date means the earlier to occur of October 10, 2019 or
the Termination Date.”

 

“Stock has the meaning ascribed to such term in the Negative Pledge Agreement.”

 

“Unused Commitment Fee is defined in Section 2.1.”

 

(b)Notwithstanding anything to the contrary, (i) wherever in the Loan Agreement
or Loan Documents the term “Collateral Documents” is used, it shall henceforth
mean “Ancillary Documents”, (ii) wherever in the Loan Agreement or Loan
Documents the term “Pledge Agreement” is used, it shall henceforth mean
“Negative Pledge Agreement” and (iii) wherever in the Loan Agreement or Loan
Documents the term “Pledged Stock” is used, it shall henceforth mean “Stock”.

 

(c) Notwithstanding anything to the contrary, the use of the term “Collateral”
in Section 7.8, Section 8.1.7(f), Section 12.1.12 in the Loan Agreement shall
henceforth mean “Stock”.

 

(d)Notwithstanding anything to the contrary, Section 11.1.2, Pledged Securities,
and Section 12.1.18, Delivery of Pledged Stock, of the Loan Agreement are hereby
deleted in their entirety.

 

(e)Upon the fulfillment of all Preconditions for Effectiveness hereunder, the
Stock Pledge Agreement is hereby released.

 

2.Section 2.1, Revolving Loan Commitment, of the Loan Agreement is hereby
amended by deleting the Section in its entirety and replacing it with as
follows:

 

“Revolving Loan Commitment

.  Except as such Revolving Loan Commitment may or shall be reduced pursuant to
Section 4.1 and Section 4.2 hereto, on and subject to the terms and conditions
of this Agreement, Lender agrees to make the Revolving Loans to Borrower on a
revolving basis up to a maximum aggregate principal amount of Ten Million and
00/100ths Dollars ($10,000,000.00) (subject to the restriction as provided in
Section 4.2 herein) from time to time until the Revolving Loan Maturity Date as
Borrower may request from Lender; provided, further, that after giving effect to
such Revolving Loans, the Revolving Outstandings will not at any time exceed the
Revolving Loan Commitment.  Borrower agrees to pay to Lender a fee equal to the
product achieved when (A) the unused portion of the Revolving Loan Commitment is
multiplied by (B) 0.10% (the "Unused Commitment Fee").  For purposes of
calculating usage under this Section 2.1(a), the Revolving Loan Commitment shall
be deemed used to the extent of the Revolving Outstandings. The Unused
Commitment Fee shall be payable in arrears on the last day of each calendar
quarter and on the Revolving Loan Maturity Date for any period then ending for
which such Unused Commitment Fee shall not be previously paid. The Unused
Commitment Fee shall be computed for the actual number of days elapsed on the
basis of a year of 360 days.”

 

3.Subsection 3.1.1, Revolving Loan, of the Loan Agreement is hereby deleted and
replaced with new Subsection 3.1.1 as follows:

 

2

 

 

--------------------------------------------------------------------------------

 

“3.1.1    Revolving Loan.  Lender agrees to extend the Revolving Loan to
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Revolving Note and the other Loan Documents.  All
sums advanced and outstanding from time to time under any Revolving Loan shall
bear interest per annum at a rate equal to either (a) the LIBOR Rate plus 225
basis points, or (b) the Prime Rate minus 50 basis points, floating. Borrower
shall communicate to the Lender not less than three (3) Business Days prior to
the commencement of an Interest Period whether Borrower elects to utilize option
(a) or option (b) for the upcoming Interest Period and if Borrower fails to
deliver notice of Borrower’s election to Lender not less than three (3) Business
Days prior to the commencement of an Interest Period, all such borrowings shall
be treated as an election by Borrower to utilize option (b). The unpaid
principal balance plus all accrued but unpaid interest on the Revolving Loan
shall be due and payable on the Revolving Loan Maturity Date in accordance with
the terms of the Revolving Note and this Agreement.”

4.Section 8.10, Further Assurances, of the Loan Agreement is hereby deleted in
its entirety and replaced with new Section 8.10 as follows:

 

“Further Assurances

.  

 

(a)

Take, and cause any Subsidiary to take, such actions as are necessary or as
Lender may reasonably request from time to time to preserve the full benefits of
the rights granted in this Agreement and the Negative Pledge Agreement,
including the execution and delivery of the Negative Pledge Agreement and the
other Loan Documents.  

 

(b)

Borrower shall maintain honor its obligations created by the Negative Pledge
Agreement and shall defend such obligations against the claims and demands of
all Persons whomsoever.”

5.Subsection 9.1.2, Tier 1 Leverage Capital Ratio, of the Loan Agreement is
hereby deleted and replaced with new Subsection 9.1.2 as follows:

“9.1.2 Tier 1 Leverage Capital Ratio

3.4.  Total Tier 1 Leverage Capital Ratio equal to or greater than 8.25%.”

6.Section 12.1.1, Non-Payment of Loan, etc., of the Loan Agreement is hereby
deleted in its entirety and replaced with new Section 12.1.1 as follows:

 

“12.1.1. Non-Payment of the Loan, etc

3.  Default in the payment when due of the principal of the Loan; or default,
and continuance thereof for five (5) days, in the payment when due of any
interest, fee, or other amount payable by Borrower hereunder or under any other
Loan Document.”

7.Annex A, Commitment, of the Loan Agreement is hereby deleted in its entirety
and replaced with new Annex A attached.

 

8.Exhibit E, Form of Compliance Certificate, of the Loan Agreement is hereby
deleted in its entirety and replaced with new Exhibit E attached.

 

9.Conflicts.  In the event of a conflict between the terms and conditions or the
definitions of terms in the Loan Agreement, the other Loan Documents and the
terms and conditions or the definitions of said terms provided herein, the terms
and conditions and the definition of said terms as provided herein shall

 

3

 

 

--------------------------------------------------------------------------------

control.  Terms not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement and the other Loan Documents.

 

10.Effectiveness of Prior Documents. Except as specifically modified hereby, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All warranties and
representations contained in the Loan Agreement and the other Loan Documents
shall be deemed remade and affirmed as of the date hereof by the Borrower,
except any and all references to the Loan Agreement in such representations,
warranties and covenants shall be deemed to include the Loan Agreement as
amended by this Third Amendment.  No litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to Borrower’s knowledge, threatened against either Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.
All collateral previously provided to secure the Loan Agreement continues as
security, and all guaranties, if any, guaranteeing obligations under the Loan
Documents remain in full force and effect.  This is a Third Amendment, not a
novation.

 

11.Release.   In further consideration of Lender’s execution of this Third
Amendment, the Borrower, on behalf of itself and its respective successors
(including, without limitation, any trustees acting on behalf of Borrower and
any debtor-in-possession with respect to any of them), assigns, subsidiaries and
affiliates, hereby forever releases Lender and its respective successors,
assigns, parents, subsidiaries, affiliates, officers, employees, directors,
agents and attorneys (collectively, the “Released Parties”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent (collectively,
“Claims”), that Borrower may have against the Released Parties which arise from
or relate to any actions which the Released Parties may have taken or omitted to
take prior to the date this Third Amendment was executed, including without
limitation with respect to the obligations of Borrower and any third parties
liable in whole or in part, and as debtor, surety or guarantor, for the said
obligations and any collateral for the said obligations, except in case of
willful misconduct or gross negligence, and except for any breach by the Lender
of this Agreement or any other Loan Document.. This release shall include all
claims based on the “per annum” calculation as defined in the Note of interest
due to be paid by Borrower, based on the “per annum” definition contained in the
Illinois Interest Act, 815 Ill. Comp. Stat. §205/9 et seq., and the duty of good
faith and fair dealing.   This release shall constitute a complete defense of
all Claims.  Nothing in this release shall be construed (or shall be admissible
in any legal action or proceeding) as an admission by any of the Released
Parties that any defense, indebtedness, obligation, liability, claims or cause
of action exists which is in the scope of those hereby released.

 

12.Preconditions of Effectiveness. This Third Amendment shall become effective
only upon receipt by the Lender of: (i) an executed and delivered copy of this
Third Amendment; (ii) an executed and delivered copy of the Third Amended; (iii)
an executed and delivered copy of the Negative Pledge Agreement; (iv) copies of
required Borrowing (or other) entity resolutions and certifications as required
by the Lender; and (iv) any other documents reasonably required by the Lender.

 

13.No Waiver of Defaults; Warranties. This Third Amendment shall not be
construed as or be deemed to be a waiver by the Lender of existing defaults by
the Borrower, whether known or undiscovered. All agreements, representations and
warranties made herein shall survive the execution of this Third Amendment.

 

14.Counterparts. This Third Amendment may be signed in any number of
counterparts, each of which shall be construed an original, but when taken
together shall constitute one document.

 

 

4

 

 

--------------------------------------------------------------------------------

15.Authorization. The Borrower represents and warrants that the execution,
delivery and performance of this Third Amendment and the documents referenced
herein are within the powers and authority of the Borrower and have been duly
authorized by all necessary action and do not and will not contravene or
conflict with the Articles of Incorporation or Bylaws of the
Borrower.                      

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 




 

5

 

 

--------------------------------------------------------------------------------



Dated:  October 11, 2018.

 

BORROWER:

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

By:/s/  Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President and CEO

 

 

 

NEGATIVE PLEDGE AFFIRMATION AND CONSENT

 

BYLINE BANCORP, INC., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation, its capacity as Borrower under the
Negative Pledge Agreement, as may be amended, hereby consents to and agrees to
the terms of the foregoing Third Amendment, as of the day and year first above
written.

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

By:/s/  Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President and CEO

 

 

ACCEPTED AND AGREED TO:LENDER:

 

CIBC BANK USA, formerly known as THE PRIVATEBANK AND TRUST COMPANY

 

By: /s/  Kevin Kehoe

Name: ____Kevin Kehoe_______________________

Title: Group Head

 

 

[signature page of Third Amendment]




 

6

 

 

--------------------------------------------------------------------------------



 

ANNEX A

 

COMMITMENT

 

 

 

Lender

 

Revolving Loan Commitment Amount

 

CIBC Bank USA, formerly known as The PrivateBank and Trust Company

 

 

$10,000,000

 

TOTALS

 

$10,000,000.00

 

 

 

 




 

7

 

 

--------------------------------------------------------------------------------

THIRD AMENDED REVOLVING NOTE

 

$10,000,000.00October 11, 2018

Chicago, Illinois

 

THE UNDERSIGNED, Byline Bancorp, Inc., a Delaware corporation, successor by
merger to Byline Bancorp, Inc., an Illinois corporation (the “Borrower”), for
value received, promises to pay to the order of CIBC Bank USA, formerly known as
The PrivateBank and Trust Company (the “Lender”) at its principal office in
Chicago, Illinois, the aggregate unpaid amount of all Revolving Loans made to
the undersigned by Lender pursuant to the Loan Agreement referred to below (as
shown on the schedule attached hereto (and any continuation thereof) or in the
records of Lender), such principal amount to be payable on the dates set forth
in the Loan Agreement.  

 

The Borrower further promises to pay interest on the unpaid principal amount of
the Loan from the date of such Loan until such Loan is paid in full, payable at
the rate(s) and at the time(s) set forth in the Loan Agreement.  Payments of
both principal plus interest are to be made in lawful money of the United States
of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Revolving Credit Agreement, dated as of October 13, 2016,
together with First Amendment thereto dated April 13, 2017, Second Amendment
thereto dated October 12, 2017, and Third Amendment thereto dated October 11,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), between the Borrower and Lender, to which Loan
Agreement reference is hereby made for a statement of the terms and provisions
under which this Note may or must be paid prior to its due date or its due date
accelerated. The remaining outstanding principal balance of this Note, together
with all accrued and unpaid interest, shall be due and payable on the Revolving
Loan Maturity Date, which is October 10, 2019.  Terms not otherwise defined
herein are used herein as defined in the Loan Agreement. This Third Amended
Revolving Note (“Third Amended Note”) is an amendment to and restatement,
without novation or satisfaction, of that certain Second Amended Revolving Note
dated on or about October 12, 2017 (the “Original Note”).  Accordingly, Borrower
acknowledges that all amounts presently due and owing under the Original Note
shall be deemed transferred to and be advanced under this Third Amended Note.

 

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys' fees and
expenses, together with interest thereon from the date of such demand until paid
at the rate of interest applicable to the principal balance owing hereunder as
if such unpaid attorneys' fees and expenses had been added to the principal.

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or any of the other Loan Documents shall constitute a
waiver of any breach, default or failure of condition under this Note, the Loan
Agreement or any of the other Loan Documents or the obligations secured
thereby.  A waiver of any term of this Note or any of the other Loan Documents
or of any of the obligations secured thereby must be made in writing and shall
be limited to the express written terms of such waiver.  In the event of any
inconsistencies between

 

8

 

 

--------------------------------------------------------------------------------

the terms of this Note and the terms of any other document related to the Loan
evidenced by this Note, the terms of this Note shall prevail.

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note.  In addition, Borrower expressly agrees that this Note and any
payment coming due hereunder may be extended from time to time without in any
way affecting the liability of any such party hereunder.

Time is of the essence with respect to every provision hereof.  This Note shall
be construed and enforced in accordance with the laws of the State of Illinois,
except to the extent that federal laws preempt the laws of the State of
Illinois, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any Federal or State court located in Chicago,
Illinois having proper venue and also consent to service of process by any means
authorized by Illinois or Federal law.  Any reference contained herein to
attorneys' fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of in-house or staff
attorneys and the reasonable fees and expenses of any other experts or
consultants.

All agreements between Borrower and Lender (including, without limitation, this
Note and the Loan Agreement, and any other documents securing all or any part of
the indebtedness evidenced hereby) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law.  If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS REVOLVING NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND

 

9

 

 

--------------------------------------------------------------------------------

UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]




 

10

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Note or caused this Note
to be executed by its duly authorized representative as of the date first above
written.

 

Borrower:

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc., an Illinois corporation

 

By:/s/  Alberto J. Paracchini

 

Name/ Title: Alberto Paracchini, President and CEO

 

 

 

 

 

 

 

 

 




 

11

 

 

--------------------------------------------------------------------------------

NEGATIVE PLEDGE AGREEMENT

THIS NEGATIVE PLEDGE AGREEMENT (this “Agreement”) is dated October 11, 2018, and
is made by the Byline Bancorp, Inc., a Delaware corporation, successor by merger
to Byline Bancorp, Inc., an Illinois corporation (the “Borrower”), in favor of
CIBC Bank USA, formerly known as The PrivateBank and Trust Company (the
“Lender”).

R E C I T A L S

A.Borrower is a bank holding company that owns one hundred percent (100%) of the
issued and outstanding capital stock of Byline Bank, an Illinois banking
corporation, with its main office located in Chicago, Illinois (the “Subsidiary
Bank”).

B.Pursuant to the Revolving Credit Agreement dated as of October 13, 2016,
together with First Amendment thereto dated April 13, 2017, Second Amendment
thereto dated October 12, 2017, and Third Amendment thereto dated October 11,
2018 (as it may hereafter be amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), by and between the Borrower and the
Lender, the Borrower has requested that Lender provide it with a revolving
credit facility consisting of a Revolving Loan in the principal amount of up to
Ten Million and 00/100ths Dollars ($10,000,000.00) (the “Loan”).

C.The obligation of the Lender to make Loan is subject to the condition, among
others, that the Borrower enters into this Agreement.

NOW THEREFORE, the Borrower, for valuable consideration, receipt of which hereby
is acknowledged, jointly and severally hereby agree with the Lender, as follows:

1.Capitalized Terms; Exhibits and Schedules Incorporated. Capitalized terms not
otherwise defined herein shall have the meanings given them in the Credit
Agreement. All exhibits and schedules attached hereto or referenced herein are
hereby incorporated into this Agreement.

2.Negative Pledge. In order to induce the Lender to extend the Loan to the
Borrower, the Borrower hereby agrees that so long as any of the Loan and
Obligations remain outstanding, the Borrower will not create or grant a lien or
security interest in or cloud on title on or similar interest in, or otherwise
mortgage, encumber, pledge, and/or enter into a negative pledge agreement with
respect to (i) the shares of capital stock of the Subsidiary Bank as described
on the attached Schedule A hereto and any and all other shares of capital stock
issued by the Subsidiary Bank previously or hereafter acquired by Borrower,
whether directly from the Subsidiary Bank or otherwise and whether such other
shares are now or hereafter in the possession of Borrower, Lender or other
holder; (ii) any and all other shares of capital stock issued by any Subsidiary
hereafter formed or acquired by Borrower, and all stock and other securities or
property which are issued pursuant to conversion, redemption, exercise of
rights, stock split, recapitalization, reorganization, stock dividends or other
corporate act which are referable to the shares referenced in clause (i) or this
clause (ii); (iii) all distributions, whether cash or otherwise, in the nature
of a partial or complete liquidation, dissolution or winding up which are
referable to the shares referenced in clause (i) or clause (ii), except as
permitted in the Credit Agreement; and (iv) all substitutions for any of the
foregoing, proceeds of and from any

 

12

 

 

--------------------------------------------------------------------------------

of the foregoing and all interest, cash dividends or other payments in respect
of any of the foregoing (collectively, the “Stock”).

3.Nature of Negative Pledge, Waivers. This is an absolute, unconditional and
continuing Agreement and will remain in full force and effect until the
Obligations have been fully satisfied or as otherwise agreed to by the parties
hereto. This Agreement will extend to and cover renewals, extensions,
modifications and/or marketing of the Obligations and any number of extensions
of time for payment thereof. Notice of acceptance of this Agreement, notice of
extensions of credit to the Borrower from time to time, notice of default,
diligence, presentment, protest, demand for payment, notice of demand or
protest, are hereby waived. Lender at any time and from time to time, without
the consent of the Borrower (other than the Borrower as provided for the Credit
Agreement), may change the manner, place or terms of payment of or interest
rates on, or change or extend the time of payment of, or renew or alter, any of
the Obligations, without impairing or releasing the liabilities of the Borrower
hereunder.

4.Representations and Covenants. The Borrower warrants and represents that:
(a) Borrower has not made any prior sale, pledge, encumbrance, assignment or
other disposition of any of the Stock and the same is free from all encumbrances
and rights of setoff of any kind; and (b) the Borrower will defend, at the
Borrower’s expense, the Stock against all claims and demands of all persons at
any time claiming the same or any interest therein.

5.Default. All or any of the following will constitute a “Default” under this
Agreement: (a) the breach in any material respect of any representation of the
Borrower herein, (b) the failure of the Borrower to perform in any material
respect any covenants or agreements contained herein, and/or (c) the occurrence
of a Default under the Credit Agreement.

6.Representations and Warranties to Survive. All representations, warranties,
covenants and agreements made by the Borrower herein shall survive the execution
and delivery of this Agreement and shall continue until the Obligations have
been fully satisfied.

7.Notices. All notices, demands, requests, consents approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered pursuant to the requirements of Section 13.3 of the Credit
Agreement.

8.Miscellaneous.

8.1This Agreement will be binding upon and inure to the benefit of the Borrower
and Lender and their respective successors and assigns, provided, however, that
Borrower may not assign this Agreement in whole or in part without the prior
written consent of Lender and Lender at any time may assign this Agreement in
whole or in part pursuant to the Credit Agreement. All references herein to the
“Borrower” and “Lender” will be deemed to apply to the Borrower and Lender and
their respective successors and assigns.

8.2This Agreement (including the documents and instruments referred to herein or
therein) constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. All the terms of this Agreement will be
binding upon the respective successors and

 

13

 

 

--------------------------------------------------------------------------------

assigns of the parties hereto and will inure to the benefit of and be
enforceable by the parties hereto, their respective successors and assigns. This
Agreement may be amended or modified in whole or in part at any time only by an
agreement in writing executed in the same manner as this Agreement after
authorization to do so by the parties hereto.

8.3In case any one or more of the provisions contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

8.4This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed will be
deemed to be an original and all of which taken together will constitute one and
the same agreement. Any party so executing this Agreement by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

8.5Acknowledgement by Borrower. THE BORROWER ACKNOWLEDGES THAT BORROWER HAS READ
AND UNDERSTANDS THE FOREGOING AGREEMENT.  IN PARTICULAR, THE BORROWER
UNDERSTANDS THAT THIS AGREEMENT, INFORMATIONAL UCC FINANCING STATEMENTS AND/OR
SUCH OTHER DOCUMENTS AS LENDER DEEMS NECESSARY TO EFFECTUATE THE PURPOSES OF
THIS AGREEMENT WILL BE RECORDED, PURSUANT TO AND IN ACCORDANCE WITH THE CREDIT
AGREEMENT, IN THE OFFICE OF THE SECRETARY OF STATE OF ILLINOIS AND THAT THIS
AGREEMENT WILL MAKE BORROWER’S TITLE TO THE STOCK UNMARKETABLE, SO THAT NO ONE
WILL LIKELY PURCHASE OR LEASE ANY PART OF THE PROPERTY OR LOAN MONEY AND ACCEPT
A MORTGAGE OR SECURITY INTEREST ON ANY PART OF THE PROPERTY (EXCEPT AS ALLOWED
IN THE CREDIT AGREEMENT).

8.6Governing Law. This Agreement has been delivered and accepted at and will be
deemed to have been made at Chicago, Illinois and will be interpreted and the
rights and liabilities of the parties hereto determined in accordance with the
laws of the State of Illinois, without regard to conflicts of law principles.

8.7Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE OF ILLINOIS
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREINAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY A LOAN PARTY

 

14

 

 

--------------------------------------------------------------------------------

AGAINST THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

8.8Waiver of Jury Trial. BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

SIGNATURE PAGE FOLLOWS

 

 

15

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Negative Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

BYLINE BANCORP, INC., a Delaware corporation, successor by merger to Byline
Bancorp, Inc., an Illinois corporation


By: /s/  Alberto J. Paracchini
Name: Alberto Paracchini

Title: President and CEO

 

CIBC BANK USA, formerly known as THE PRIVATEBANK AND TRUST COMPANY


By: /s/ Kevin Kehoe
Name:  Kevin Kehoe
Title:  Group Head

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Negative Pledge Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE A

ISSUER:  BYLINE BANK

Owner

Class

Certificate
Number

Number of Shares

Percentage of Class

 

 

 

 

 

BYLINE BANCORP, INC.

Common

1

50,000

100%

 

 

 

 

 

 

 

 

Schedule A - 1

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

THE UNDERSIGNED issuer of the Stock hereby acknowledges receipt of a copy of
this Agreement and agrees to (a) note the restrictions herein on its books,
records, ledgers and certificates maintained with respect to its capital stock,
(b) not make or permit any dividends or distributions with respect to its
capital stock except as permitted in the Credit Agreement and (c) not make or
permit any sale, transfer or issuance of any of its capital stock or of any
rights to acquire its capital stock except as permitted in this Agreement.

THE UNDERSIGNED further states that as of October 11, 2018, it had 50,000
authorized shares of common stock, all of which were issued and outstanding as
of such date and no other authorized shares of capital stock.

 

BYLINE BANK, an Illinois banking corporation


By: /s/  Alberto J. Paracchini
Name: Alberto Paracchini

Title: President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Note

 

 